     Case 2:18-cv-00612-JVS-JPR Document 19 Filed 08/04/20 Page 1 of 1 Page ID #:1243



 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     RICARDO MOCTEZUMA,               ) Case No. CV 18-0612-JVS (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14     JOSIE GASTELO, Warden,           )
                                        )
15                       Respondent.    )
                                        )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20    action is dismissed with prejudice.
21
22    DATED:
                 August 4, 2020
                                          JAMES V. SELNA
23                                        U.S. DISTRICT JUDGE
24
25
26
27
28
